DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 01/17/2022.
The claims 3, 13-14, 16, 18, 21, 23-25 have been cancelled by the applicant. 
The claims 28 and 29 have bee newly added by the applicant.

Reasons for Allowance

Claims 1 and 12 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 12 are allowed in view of Applicant's amendment, submitted to the Office on 01/17/2022, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Yi et al. (U.S. Pub. 20160007406) disclose method and apparatus for performing initial access procedure in wireless communication system. Method and techniques for performing an initial access procedure in a wireless communication system consisting of multiple carriers over single frequency or multiple frequencies to detect a discontinuous transmission cell that operates in a discontinuous transmission state, by receiving a discovery signal from the cell and transmitting a request message to transition from the  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471